DETAILED CORRESPONDENCE
Response to PTAB Decision
	In view of the Patent Board Decision dated December 16th 2020, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. A TC Director or appropriate representative has approved of reopening prosecution by signing below:
/TIMOTHY H MEEKS/Acting Director, Technology Center 1700                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-12 are under consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JSCOOKS, Jewish Plum Soup with Sour Cream, Food 52, August 1, 2010 in view of United States Patent Application No 2007-0009642 (YAMAGUCHI).
The claimed invention is directed to a citrus-flavored beverage containing a beverage base, a citrus flavor and a mega-fatty complex. The term “beverage” is being interpreted as a liquid to be consumed. A mega-fatty complex is defined in the specification at page 1, lines 30-35 as a composition prepared form an arachidonic acid-enriched single cell oil.   The present specification indicates that the mega-fatty complex can be produced by the methods found in United States Patent Application No. 20070009642 (YAMAGUCHI).
 

JSCOOKS discloses soup plums, water and lemon (see Ingredients).  A soup is a beverage.  Lemon is a citrus flavor.
JSCOOKS is silent as to adding a mega fatty complex. 
However, YAMAGUCHI teaches that a mega fatty complex is a body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewish Plum Soup to include a body taste improver (mega fatty acid/long chain highly unsaturated fatty acid) (Yamaguchi paragraph [0021] and [0022]) so as to “improve body taste and increase the original tastes of the foods” (Yamaguchi paragraph [0022]). The “original tastes of the foods” would include a citrus flavor as Jewish Plum Soup includes original citrus flavors. 
Further the claimed limitations are merely a combination of ingredients that has not established a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. The courts have held that that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. 
Moreover, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claim 4 recites a method of preparing a citrus-flavored beverage, comprising the addition to a beverage base of a citrus flavor and a citrus flavor-enhancing proportion of a mega fatty complex.
JSCOOKS discloses soup plums, water and lemon (see Ingredients).  A soup is considered a beverage.  Lemon is a citrus flavor.
JSCOOKS is silent as to adding a mega fatty complex. 
However, YAMAGUCHI teaches that a mega fatty complex is a body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewish Plum Soup to include a body taste improver 


 Claim 2 recites that the mega-fatty complex is present at a weight proportion of the citrus flavor of 0.005-0.02%.
Claim 3 recites that the citrus flavor + mega-fatty complex are present in the beverage at a weight proportion of 0.01-0.2% of the total beverage.
Claim 5 recites that the mega-fatty complex is added at a weight proportion of the citrus flavor of 0.005-0.02%.
Claim 6 recites that the citrus flavor + mega-fatty complex are added to the beverage base at a weight proportion of 0.01-0.2%.  
Claim 7 recites that the citrus flavor + mega-fatty complex are added to the beverage base at a weight proportion of 0.015-0.15% of the total beverage.
Claim 8 recites that the mega-fatty complex is added at a weight proportion of the citrus flavor of from 0.007-0.015%.
Claim 9 recites that the citrus flavor + mega-fatty complex are added to the beverage base at a weight proportion of 0.015-0.15% of the total beverage.
Claim 10 recites that the citrus flavor + mega-fatty complex are present in the beverage at a weight proportion of from 0.015-0.15% of the total beverage.
Claim 11 recites that the mega-fatty complex is present at a weight proportion of the citrus flavor of from 0.007-0.015%.

As to claims 2-3 and 5-12, JSCOOKS is silent as to adding mega fatty complex and their amounts. In Example 6 on page 6, YAMAGUCHI teaches that 0.5 g of mega fatty complex (i.e., see 6 and 8 in Table 7 relative to control 1) is added to 100g of water and 12 g of soybean paste.  However, it would have been obvious to vary the amount of mega fatty complex, as YAMAGUCHI teaches that this improves the taste of the product. Indeed, as noted above, YAMAGUCHI teaches the composition is a body taste improver for food products (see Example 1 and [0022]).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Anon, How to Make Bone Broth and Avoid Rancid Fat, Eat Beautiful, (with comments in the as early as 06/2014) accessed at https://eatbeautiful.net/how-make-bone-broth-avoid-rancid-fat/ in view of United States Patent Application No 2007-0009642 (YAMAGUCHI).
The claimed invention is directed to a citrus-flavored beverage containing a beverage base, a citrus flavor and a mega-fatty complex. The term “beverage” is being interpreted as a liquid to be consumed. A mega-fatty complex is defined in the specification at page 1, lines 30-35 as a composition prepared form an arachidonic acid-enriched single cell oil.   The present specification indicates that the mega-fatty complex can be produced by the methods found in or United States Patent Application No. 20070009642 (YAMAGUCHI).
 

ANON discloses making bone broth with meat stock and lemon juice.  A soup is a beverage.  Lemon is a citrus flavor (see page 19, point 2).
ANON is silent as to adding a mega fatty complex. 
However, YAMAGUCHI teaches that a mega fatty complex is a body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified ANON to include a body taste improver (mega fatty acid/long chain highly unsaturated fatty acid) (Yamaguchi paragraph [0021] and [0022]) so as to “improve body taste and increase the original tastes of the foods” (Yamaguchi paragraph [0022]). The “original tastes of the foods” would include a citrus flavor as bone broth with meat stock and lemon juice includes original citrus flavors. 
Further the claimed limitations are merely a combination of ingredients that has not established a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. The courts have held that that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. 
Moreover, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claim 4 recites a method of preparing a citrus-flavored beverage, comprising the addition to a beverage base of a citrus flavor and a citrus flavor-enhancing proportion of a megafatty complex.
ANON discloses making bone broth with lemon juice.  A soup is considered a beverage.  Lemon is a citrus flavor (see page 19, point 2).
ANON is silent as to adding a mega fatty complex. 
However, YAMAGUCHI teaches that that a mega fatty complex is a body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a beverage based such as bone broth with meat stock and 


 Claim 2 recites that the mega-fatty complex is present at a weight proportion of the citrus flavor of 0.005-0.02%.
Claim 3 recites that the citrus flavor + mega-fatty complex are present in the beverage at a weight proportion of 0.01-0.2% of the total beverage.
Claim 5 recites that the mega-fatty complex is added at a weight proportion of the citrus flavor of 0.005-0.02%.
Claim 6 recites that the citrus flavor + mega-fatty complex are added to the beverage base at a weight proportion of 0.01-0.2%.  
Claim 7 recites that the citrus flavor + mega-fatty complex are added to the beverage base at a weight proportion of 0.015-0.15% of the total beverage.
Claim 8 recites that the mega-fatty complex is added at a weight proportion of the citrus flavor of from 0.007-0.015%.
Claim 9 recites that the citrus flavor + mega-fatty complex are added to the beverage base at a weight proportion of 0.015-0.15% of the total beverage.
Claim 10 recites that the citrus flavor + mega-fatty complex are present in the beverage at a weight proportion of from 0.015-0.15% of the total beverage.
Claim 11 recites that the mega-fatty complex is present at a weight proportion of the citrus flavor of from 0.007-0.015%.

ANON is silent as to adding mega-fatty complexes and amount of mega fatty complexes. 
In Example 6 on page 6, YAMAGUCHI teaches that 0.5 g of mega fatty complex (i.e., see 6 and 8 in Table 7 relative to control 1) is added to 100g of water and 12 g of soybean paste.  However, it would have been obvious to vary the amount of mega fatty complex, as YAMAGUCHI teaches that this improves the taste of the product. Indeed, as noted above, YAMAGUCHI teaches that the composition body taste improver for food products (see Example 1 and [0022]).  In Example 6 on page 6, the mega fatty complex is added to soybean soup (See also [0044] generally referencing soup). Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Relevant Prior Art Cited But Not Relied Upon

United States Patent No. 4,368,213 (HOWARD)  - HOWARD teaches a citrus flavored beverage in the form of a milkshake-like beverage (col. 2, lines 1-5) with a citrus flavor such as citric acid in an amount of 0.24% (col. 8, lines 1-15).

Conaboy, Is Soup A Beverage Or a Food, Nov. 27, 2017; accessed at https://theoutline.com/post/2513/is-soup-a-beverage-or-a-food (SOUP) delves into if soup is considered a beverage or a food within Western society and concludes “You see soup how you want to see it…” therefore evidencing that for soup what is considered a food verses a beverage is arbitrary and heavily influenced by marketing and culture.

Philips, Drink Different: Bottling gazpacho, Drinks Insight, June 13, 0214 accessed at https://www.drinks-insight-network.com/features/featuredrink-different-4293265/. Gazpacho is considered a soup and is sold in beverage bottles and marketed as “Ready to Drink” (Drink Different: Bottling gazpacho, published date 06/13/2014).

United States Patent No. 5,178,892 - teaches adding a process for the preparation of flavoring mixtures by heating of fatty acids or fatty acid derivatives with an oxidizing agent in the presence of at least 0.1% by weight of an antioxidant (col. 1, lines 5-15).  The flavoring compositions containing them are particularly suitable to improve the organoleptic quality of foods and food components which need, or already have a fatty, creamy or dairy-type flavor, such as soups, sauces, gravies, dressings, meat products, snacks, shortenings, margarines, spreads, dairy-type products including products containing butter fat substitutes, bakery products, confectionary products (col. 4, lines 42-54).  In Example 16, it is discussed that such compositions can be can be produced that provide a fresh, sweet, fruity orange-like flavor (col. 10, lines 45-50). 


United States Patent No. 2,893,583 discloses a soup cup. 

United States Patent No. 5,783,247 uses flavor compositions in an amount of 0.001-10 wt. %, preferably 0.5-6 wt. % calculated on the food product (col. 6, lines 35-40).  The flavor composition is obtainable by oxidation of an oleochemical being a glyceride fat, fatty acid or fatty acid derivative, not being a dairy fat, which contains at least one poly-unsaturated fatty acid with an omega-3 non-conjugatable double bond system in an amount of >0.01 wt. % on fatty acids.

Lindsay, Greek Lemon Soup, Love and Olive Oil, February 17, 2014 accessed at https://www.loveandoliveoil.com/2014/02/greek-lemon-soup-with-chicken-and-orzo.html

Anon, Tuscan Soybean Soup, Feasting at Home, October 23, 2015. 



Response to Arguments
Applicant’s arguments with respect to claim(s) April 18, 2017 have been considered but are moot because in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PHILIP A DUBOIS/Examiner, Art Unit 1791

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        
 


/TIMOTHY H MEEKS/Acting Director, Technology Center 1700